Case 4:12-cr-20287-MAG-MJH ECF No. 1065, PageID.13497 Filed 02/18/21 Page 1 of 3


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                       Case No. 12-20287

 vs.                                                            HON. MARK A. GOLDSMITH

 JONATHAN E. WALKER,

             Defendant.
 __________________________________/

                           OPINION & ORDER
       GRANTING IN PART AND DENYING IN PART DEFENDANT JONATHAN
         WALKER’S MOTION FOR COMPASSIONATE RELEASE (Dkt. 1047)

        This matter is before the Court on Defendant Jonathan Walker’s motion seeking

 compassionate release and appointment of counsel (Dkt. 1047). Because Walker has not exhausted

 his administrative remedies, his motion for compassionate release must be denied without prejudice.

 However, Walker’s motion is granted with respect to his request for appointment of counsel in

 connection with this matter.

        Walker seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A). Generally, federal

 courts cannot “modify a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c).

 However, under 18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the

 sentencing factors set forth in 18 U.S.C. § 3553(a), the court finds that “extraordinary and compelling

 reasons warrant such a reduction. Id. § 3582(c)(1)(A).

        Before seeking compassionate release from federal courts, however, prisoners must “fully

 exhaust[] all administrative rights,” or, alternatively, wait for 30 days after the warden’s “receipt of

 [their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit has held that there are no statutory

 exceptions to this exhaustion requirement. United States v. Alam, 960 F.3d 831, 835-836 (6th Cir.
Case 4:12-cr-20287-MAG-MJH ECF No. 1065, PageID.13498 Filed 02/18/21 Page 2 of 3


 2020). When faced with an unexhausted motion for compassionate release, district courts must

 dismiss the motion without prejudice. See id. at 836.

         In this case, Walker has failed to seek a reduction in sentence from the warden at U.S.

 Penitentiary Terre Haute, the facility at which he is incarcerated. Thus, Walker has neither fully

 exhausted his remedies nor waited 30 days from the warden’s receipt of his request. As a result, the

 Court cannot assess the merits of Walker’s motion at this time. In light of clear Sixth Circuit

 precedent, Walker’s motion for compassionate release must be denied without prejudice.

         Because the Court denies Walker’s motion for compassionate release without prejudice, he is

 free to file a renewed motion for compassionate release after properly exhausting his administrative

 remedies. After reviewing Walker’s request for appointment of counsel in connection with this

 matter, the Court finds that this request should be granted, and that counsel should be appointed to

 represent Walker in bringing his renewed motion for compassionate release. The appointment order

 will issue separately.

         Walker’s renewed motion for compassionate release shall be filed through his attorney no

 later than May 18, 2021, after properly exhausting his administrative remedies. Alternatively, if

 Walker elects to not file a renewed motion for compassionate release, he shall file through his attorney

 a notice alerting the Court of this decision, by no later than May 18, 2021. If Walker files a renewed

 motion, the United States Attorney shall file a response no later than fourteen days after being served

 with the motion, along with all Bureau of Prisons records (medical, institutional, administrative)

 relevant to this motion. The Court grants leave to file any records with personal or sensitive

 information under seal. Any reply brief must be filed no later than seven days after service of the

 response.

         SO ORDERED.

 Dated: February 18, 2021                                s/Mark A. Goldsmith
        Detroit, Michigan                                MARK A. GOLDSMITH
                                                         United States District Judge
                                                    2
Case 4:12-cr-20287-MAG-MJH ECF No. 1065, PageID.13499 Filed 02/18/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on February 18, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 3
